DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-13 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 1 is objected to because of the following informalities: On line 5 of claim 1, “the other” should be changed to --another-- to improve claim language clarity therein. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the rest surface" in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi US 2016/0225517.
As per claims 1, 3-4, and 6-8, Choi discloses in Fig. 5 a power inductor (Paragraph 25 and Fig. 5, chip inductor which is used in a power line of a power supply circuit, thus is necessarily a “power inductor”) comprising:
as per claim 1, a body (e.g. magnetic body 50); a coil pattern (e.g. coil conductors 41 and 42) provided in the body; an external electrode (e.g. external electrode 80) disposed on at least one surface of the body (e.g. left surface of body 50) and extending to at least another surface of the body (e.g. top surface of body 50), which is adjacent thereto; and a coupling layer (e.g. surface electrode layer 84) provided between the body and an extended area of the external electrode (Surface electrode layer 84 is provided between the body 50 and a horizontal “extended area” of plating layer 81 of the external electrode 80 that is disposed on the top surface of the body 50.);
as per claim 3, a surface insulation layer (Fig. 2, insulating layer 60) disposed on at least one area of a surface of the body (The layer 60 is disposed on a top surface of the body 50.);
as per claim 4, wherein the surface insulation layer is disposed on a rest surface except for a surface at which the coil pattern is connected to the external electrode (The surface electrode layer 84 is disposed on a top surface of the body 50 (i.e. “rest surface”) and is not disposed on a vertical left surface of the body 50 were the electrode 80 is connected to the coil conductor 41.);
as per claim 6, wherein the coupling layer contains metal (Paragraph 74; The surface electrode layer 84 is formed of a metal.);
as per claim 7, wherein at least a portion of the external electrode contains the same material as at least one of the coil pattern and the coupling layer (Paragraphs 101 and 114; As stated, the surface electrode layer 84 and the plating layer 82 of the external electrode 80 comprises Ni.); and
as per claim 8, wherein the external electrode comprises a first layer (e.g. plating layer 81) configured to contact the coil pattern (The plating layer 81 contacts the coil conductor 41 on the left surface of the body 50.) and the coupling layer (The plating layer 81 contacts the surface electrode layer 84 on the top surface of the body 50.) and at least one second layer (e.g. plating layer 82) disposed on the first layer and made of a material different from the first layer (Paragraphs 49 and 59; The plating layer 81 is formed of Cu and the plating layer 82 is formed of Ni.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Choi US 2016/0225517 in view of Miyahara US 2019/0379343.
As per claim 2, Choi discloses the power inductor of claim 1, but does not disclose wherein the body has an inclined edge.
Miyahara exemplarily discloses in Fig. 2a a multilayer body 1 that has rounded edges at which adjacent surfaces thereof are connected (Paragraph 13 of Miyahara). Before the effective filing date, it would have been obvious to one of ordinary skill in the art at the time of manufacture to have formed edges of the body 50 of Choi to have been rounded, as exemplarily taught by Miyahara, with the motivation of providing the benefit of preventing cracks and chipping easily at the edges (Paragraph 13 of Miyahara).
As an obvious consequence of the modification, the combination would have necessarily included wherein the body has an inclined edge (The Applicant defines “inclined edge” to be an edge that is not a right angle or formed in a rounded manner. Each of the edges of body 50 of Choi in the resultant circuit are rounded or “inclined”.).  
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-13 are allowed.
As per claim 9, the closest prior art Choi US 2016/0225517 discloses in Fig. 5 a method of manufacturing a power inductor comprising preparing a body 50 in which a coil pattern 41 is formed; forming a surface insulation layer 60 on a top surface of the body; forming a coupling layer 84 on a predetermined area on a left side of the surface insulation layer; and forming an external electrode 80 on a left surface of the body 50 so that the external electrode is connected to the coil pattern. However, Choi DOES NOT disclose removing a portion of the coupling layer and the surface insulation layer to expose the coil pattern.
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH B PATEL/Primary Examiner, Art Unit 2843